Exhibit 10.2

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is dated as of October 31, 2006, by and among CELLSTAR CORPORATION, a Delaware
corporation (“Parent”), each of Parent’s Subsidiaries signatory hereto (together
with Parent, each an individual “Borrower”, and collectively, the “Borrowers”),
the lenders signatory hereto (the “Lenders”) and WELLS FARGO FOOTHILL, INC., in
its capacity as agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Agent have entered into that certain
Amended and Restated Loan and Security Agreement dated as of March 31, 2006, as
amended by that certain First Amendment to Amended and Restated Loan Agreement
dated as of July 12, 2006, and as further amended by that certain Second
Amendment to Amended and Restated Loan Agreement dated as of August 31, 2006 (as
the same may be further modified, amended, restated or supplemented from time to
time, the “Loan Agreement”), pursuant to which the Lenders have agreed to make
loans and other financial accommodations to the Borrowers from time to time;

WHEREAS, the Borrowers have requested that the Agent and the Lenders amend
certain terms of the Loan Agreement; and

WHEREAS, the Agent and the Lenders have agreed to the requested amendments on
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree that all capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement and further agree as follows:

1.             Amendment to Section 1.1 of the Loan Agreement.  Section 1.1 of
the Loan Agreement, “Definitions”, is hereby modified and amended by deleting
clause (j) of the existing definition of “Permitted Dispositions” set forth
therein and inserting the following clause (j) in substitution thereof:

“(j) dispositions of Accounts of CellStar Chile S.A. in an aggregate amount not
exceeding $40,000,000 outstanding at any time pursuant to a factoring facility
permitted by Section 7.1(e)(iv) hereof.”

2.             Amendment to Section 7.1 of the Loan Agreement.


--------------------------------------------------------------------------------




 

(a)           Section 7.1 of the Loan Agreement, “Indebtedness”, is hereby
modified and amended by deleting subsection (e)(iv) thereof in its entirety and
inserting the following in substitution thereof:

“(iv)        any accounts receivable factoring facility entered into by CellStar
Chile S.A. for general working capital needs in an aggregate amount not
exceeding $40,000,000 outstanding at any time; provided such factoring facility
(x) is not guaranteed by any Borrower; provided, such factoring facility may be
guaranteed by a Borrower if such guaranty is unsecured and subject to a
subordination agreement satisfactory to Agent, and (y) does not limit or
prohibit the payment of any Management Fees to any Borrower;”

3.             No Other Amendments or Waivers.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders under the Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the Loan
Agreement or any of the other Loan Documents.  Except for the amendments set
forth above, the text of the Loan Agreement and all other Loan Documents shall
remain unchanged and in full force and effect and each Borrower hereby ratifies
and confirms its obligations thereunder.  This Amendment shall not constitute a
modification of the Loan Agreement or a course of dealing with the Agent or the
Lenders at variance with the Loan Agreement such as to require further notice by
the Agent or the Lenders to require strict compliance with the terms of the Loan
Agreement and the other Loan Documents in the future, except as expressly set
forth herein.  Each Borrower acknowledges and expressly agrees that the Agent
and the Lenders reserve the right to, and do in fact, require strict compliance
with all terms and provisions of the Loan Agreement and the other Loan
Documents.

4.             Release.  In consideration for the accommodations provided
pursuant to this Amendment, and acknowledging that Agent and Lenders will be
specifically relying on the following provisions as a material inducement in
entering into this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Borrower hereby
releases, remises and forever discharges the Agent and the Lenders and their
respective agents, servants, employees, directors, officers, attorneys,
accountants, consultants, affiliates, representatives, receivers, trustees,
subsidiaries, predecessors, successors and assigns (collectively, the “Released
Parties”) from any and all claims, damages, losses, demands, liabilities,
obligations, actions and causes of action whatsoever (whether arising in
contract or in tort, and whether at law or in equity), whether known or unknown,
matured or contingent, liquidated or unliquidated, in any way arising from, in
connection with, or in any way concerning or relating to the Loan Agreement, the
other Loan Documents, and/or any dealings with any of the Released Parties in
connection with the transactions contemplated by such documents or this
Amendment prior to date hereof.  This release shall be and remain in full force
and effect notwithstanding the discovery by the Borrowers after the date hereof
(a) of any new or additional claim against any Released Party, (b) of any new or
additional facts in any way relating to the subject matter of this release, (c)
that any fact relied upon by it was incorrect or (d) that any representation
made by any Released Party was untrue or that any Released Party concealed any
fact, circumstance or claim relevant to the Borrowers’ execution of this
release;

2


--------------------------------------------------------------------------------




 

provided, however, this release shall not extend to any claims arising after the
execution of this Amendment.

5.             Conditions Precedent to Effectiveness.  This Amendment shall
become effective as of the date hereof when, and only when, the Agent shall have
received each of the following:

(a)           fully executed and delivered counterparts of this Amendment by the
Borrowers, the Required Lenders and the Agent;

(b)           fully executed amendment to the Second Lien Credit Agreement
containing corresponding amendments to those contained herein, which shall be in
form and substance satisfactory to the Agent; and

(c)           such other information, documents, instruments or approvals as the
Agent or the Agent’s counsel may reasonably require.

6.             Representations and Warranties of Borrowers.  Each Borrower
represents and warrants to the Agent and the Lenders as follows:

(a)           Each Borrower is a corporation or limited partnership organized or
formed, as the case may be, validly existing and in good standing under the laws
of the jurisdiction indicated on the signature pages hereto and in all other
jurisdictions in which the failure to be so qualified reasonably could be
expected to constitute a Material Adverse Change;

(b)           The execution, delivery, and performance by each Borrower of this
Amendment are within such Borrower’s corporate or partnership authority, have
been duly authorized by all necessary corporate or partnership action and do not
and will not (i) violate any provision of federal, state, or local law or
regulation applicable to such Borrower, the Governing Documents of any Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of any Borrower, other than Permitted Liens, or (iv) require any
approval of any Borrower’s shareholders, partners, or members or any approval or
consent of any Person under any material contractual obligation of any Borrower;

(c)           The execution, delivery, and performance by each Borrower of this
Amendment do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority or other Person;

(d)           This Amendment and all other documents contemplated hereby, when
executed and delivered by each Borrower will be the legally valid and binding
obligations of such Borrower, enforceable against each Borrower in accordance
with their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally; and

(e)           No Default or Event of Default is existing.

3


--------------------------------------------------------------------------------




7.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.  In proving this
Amendment in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Delivery of a signature page hereto by facsimile
transmission or by e-mail transmission of an adobe file format document (also
known as a PDF file) shall be as effective as delivery of a manually executed
counterpart hereof.

8.             Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as amended hereby.

9.             Costs, Expenses and Taxes.  The Borrowers agree to pay on demand
all reasonable costs and expenses in connection with the preparation, execution,
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent with respect thereto and with
respect to advising the Agent as to its rights and responsibilities hereunder
and thereunder.

10.           Governing Law.  This Amendment shall be deemed to be made pursuant
to the laws of the State of Georgia with respect to agreements made and to be
performed wholly in the State of Georgia, and shall be construed, interpreted,
performed and enforced in accordance therewith, without reference to the
conflict or choice of laws provisions thereof.

11.           Loan Document.  This Amendment shall be deemed to be a Loan
Document for all purposes.

[Signature pages follow]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

BORROWERS:

 

CELLSTAR CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

 

CELLSTAR, LTD., a Texas limited partnership

 

 

 

 

 

By:

National Auto Center, Inc., its General
Partner

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

 

NATIONAL AUTO CENTER, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

 

CELLSTAR FINANCO, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

S-1


--------------------------------------------------------------------------------


 

 

CELLSTAR INTERNATIONAL
CORPORATION/SA, a Delaware corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

 

CELLSTAR FULFILLMENT, INC., a Delaware
corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

 

CELLSTAR INTERNATIONAL
CORPORATION/ASIA, a Delaware corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

 

AUDIOMEX EXPORT CORP., a Texas
corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

S-2


--------------------------------------------------------------------------------


 

 

NAC HOLDINGS, INC., a Nevada corporation

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

President

 

 

 

 

 

 

 

CELLSTAR FULFILLMENT LTD., a Texas
limited partnership

 

 

 

 

 

By:

      CellStar Fulfillment, Inc., its General
      Partner

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Elaine Flud Rodriguez

 

 

 

 

Name:

Elaine Flud Rodriguez

 

 

 

Title:

Sr. VP and General Counsel

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

S-3


--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

WELLS FARGO FOOTHILL, INC., a California
corporation, as Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert Bernier

 

 

 

 

Name: Robert Bernier

 

 

 

Title: Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A. (successor to Fleet
Capital Corporation), as a Lender

 

 

 

 

 

 

 

 

By:

 /s/ H Michael Wills

 

 

 

 

Name: H Michael Wills

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

TEXTRON FINANCIAL CORPORATION, as a
Lender

 

 

 

 

 

 

 

 

By:

 /s/ Stuart A. Hall

 

 

 

 

Name: Stuart A. Hall

 

 

 

Title: Senior Account Executive

 

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

S-4


--------------------------------------------------------------------------------